Electronic communication networks and services (debate)
The next item is Mrs Trautmann's report on behalf of the European Parliament delegation to the Conciliation Committee on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council amending Directives 2002/21/EC on a common regulatory framework for electronic communications networks and services, 2002/19/EC on access to, and interconnection of, electronic communications networks and associated facilities, and 2002/20/EC on the authorisation of electronic communications networks and services (03677/2009 - -.
Mr President, Commissioner, ladies and gentlemen, here we are once again - this time for the last time - to discuss the telecom package and, more specifically, my report on the 'framework', 'access' and 'authorisation' directives, which represents the final cornerstone.
This is an opportunity for me to thank my colleagues, particularly my co-rapporteurs Pilar del Castillo and Malcolm Harbour; the chair of the Conciliation Committee, Mr Vidal-Quadras; the chair of the Committee on Industry, Research and Energy, Herbert Reul, and all the services of the European Parliament that were involved. I also wish to thank the Commissioner for her involvement and support throughout this period, and I thank her services as well. Finally, I also welcome the efforts of the Swedish Presidency to reach a satisfying conclusion. Let us take a moment to remember Ulrika Barklund Larsson.
Tomorrow's vote will give a very positive signal to those expecting a more dynamic European industrial policy. As the second reading agreement on 99% of the text has been maintained, I shall just summarise the aspects that we made our priority. In particular, we wanted to maintain effective, lasting competition, but also to make that competition useful to economic and social development through complete coverage of European territory in terms of access, high speed internet for all and for all regions - including better management of radio spectrum - and full rights for consumers.
This will involve establishing a consistent, operational framework for those who will be using these directives, that is, regulators, the Body of European Regulators for Electronic Communications and the Commission; guaranteeing legal certainty; encouraging the investment needed to relaunch our economy and make the market dynamic for operators, their consumers and employees; and, finally, developing plenty of high-quality services that are accessible to the majority and fairly priced.
It is important that we remain within the terms of the agreement and, unfortunately, recent statements made by certain Member States raise some doubt over their commitment on this matter. I shall support the Commission's interpretation of the result of our negotiations over Article 19. As a matter of interest, the wording chosen for this article is closely linked to the debate on the mechanisms of Articles 7 and 7a. It would be disappointing if the Council, through non-binding declarations, put across the message that it somehow wanted to have its cake and eat it by denying a fair balance of powers between Member States, BEREC and the Commission, as emerged in the final compromise.
Finally, of course, the salient point that led us to conciliation: Amendment 138. I would just like to say that the result obtained was the maximum that Parliament could obtain with the legal basis we had: harmonisation of the internal market. So this result must not be taken lightly, since it offers all users of electronic connections solid protection of their right to privacy, to presumption of innocence and to contradictory procedure, no matter what course of action they face and before any sanctions are adopted.
I am also delighted by the Commission's willingness to assess the situation of net neutrality in Europe and to make the appropriate instruments available to Parliament and the Council by the end of the year, based on the result of these observations.
To conclude, I therefore ask everyone to think about the transposition of the package. I am already aware that Parliament, to which this package means a great deal, will make sure that the transposition is undertaken with respect for past agreements. Mr President, I will now listen carefully to my colleagues' speeches before taking the floor again at the end of the debate.
Member of the Commission. - Mr President, today is the culmination of what has been a very long, and very often intense, legislative process, and the efforts shown by all sides in the negotiations have produced results which were worth waiting for. I would like to thank the rapporteurs, the committee chairs, the President and the members of the Conciliation Committee, and all the individual Members of Parliament who have brought their commitment and expertise to bear.
With the adoption of the reform package as it now stands, the Union will have a regulatory framework that is fit to meet the challenges of a rapidly developing digital economy based on fair prices for all to get telephone and internet connections, while preparing the ground for investments in high-speed networks delivering high-quality, innovative services.
These rules, these reforms, will make the European Union a global leader in the regulation of electronic communications, not just by improving the mechanism to move towards a competitive single market, but also by putting the rights of the citizens at the heart of a regulatory policy.
The compromise reached in conciliation lays down for the first time in EU law the fundamental rights of internet users against measures that could limit their internet access. This is a very important internet freedom provision. It makes clear that the internet, which is becoming more and more central to our daily lives, should be subject to the same safeguards for our fundamental rights as other areas of activity. Prior, fair procedures, with the presumption of innocence and the right to privacy, followed by the right to effective and timely judicial review: those are the rules which have been put into the new reform package.
At the same time, the reform package enshrines the vision of an open and mutual internet as an objective of regulatory policy. The EU approach is a very pragmatic one. It has, by the way, already been hailed on other continents as an important trendsetter.
The protection of consumers against loss of personal data and against spam has also been strengthened, particularly by requiring operators to notify consumers in case of personal data breaches and by strengthening the principle of user consent when it comes to use of cookies. Amongst other major gains for consumers is the right to change their fixed or mobile operator in one working day while keeping their old phone number.
Thanks to Parliament, the new provisions on radio spectrum will bring lower prices and encourage the introduction of new services, thereby helping to bridge the digital divide. Parliament will have a key role in setting the strategic direction for spectrum policy at European level through the new multiannual radio spectrum policy programme. The reforms will also permit investment by operators in the next-generation networks. They will strengthen the incentives to invest efficiently in new infrastructure by taking account of the investment risks, while ensuring that competition is not stifled.
At institutional level, the body of European regulators, the famous BEREC, offers the opportunity for the 27 national regulators to contribute to the functioning of the single market in a more transparent and effective manner. The strengthened oversight of remedies by the Commission, supported by BEREC, will consolidate the single market by improving the consistency and the quality of implementation of the framework across Europe and ensure that operators have a level playing field.
Let us not forget the important agreement reached on Article 19 of the framework directive, which gives the Commission enhanced harmonisation powers covering general regulatory approaches, including in relation to remedies. This gives the Commission a central role, in cooperation with BEREC, to ensure that the Telecoms Regulation is applied consistently in the single market in the interests of citizens and businesses.
I already presented to you my declarations at the May plenary, saying that the Commission will build on the reforms by consulting widely next year on the scope of the future universal service and a wider application of the principles relating to data breach notification. I reaffirm these commitments today, adjusted of course only to the time that has elapsed since then.
The Commission will also do its part to ensure that the new tools are put to good use when needed. I have indicated that the Commission will monitor the impact of market and technological developments on net freedoms and report to the European Parliament and the Council before the end of 2010 on whether additional guidance is required. The Commission will also invoke its existing competition law powers to deal with any anti-competitive practices that may emerge.
I believe that the confidence and the legal certainty provided by these reforms will be critical in helping the e-communications sector to contribute to Europe's economic recovery. I would therefore commend Parliament for its support for the package and urge Members to vote in favour of its adoption.
(Applause)
Mr President, ladies and gentlemen, I would like to begin by expressing my thanks to my fellow Members, and in this case, mainly to the rapporteur, Mrs Trautmann, because she has really done an extraordinary job. You had to be there to know how much was achieved in this final stage, which resulted in success in the conciliation process.
I would say that at the moment, we are in an excellent position to begin to tackle a future that is, in a sense, revolutionary, or should be revolutionary.
We finally have - or we are soon going to have - a regulatory framework that lays some very good foundations for putting the development of the internet, the digital society and the digital economy at the forefront of our objectives. This framework provides good protection for consumers, promotes their rights and also provides security for investors.
I think, however, that it is very important for us to now look decisively towards the future. We must look decisively beyond 2010 so that we can devote all our efforts to setting a digital agenda beyond 2010. The key objectives of this digital agenda should include: enabling everyone, as consumers and citizens, to have all the resources needed to access and participate through the internet and, of course, developing an internal digital market that is open and competitive.
This is an absolutely essential objective if we want to put the European economy where it should be in the global world of today.
Mr President, Commissioner, ladies and gentlemen, I was pleased, Commissioner, to hear you say that freedom of access to the internet should be guaranteed just like other fundamental rights.
This is precisely the issue that we, Members of the European Parliament, have been fighting for: to obtain the same level of guarantee, that is, a prior procedure before an impartial judge.
We did not quite manage that but, thanks to the work of our rapporteur, it would seem that we have obtained as good a solution as we could. It is not perfect. It is not perfect because it will pave the way for disputes that we would have rather avoided; and if we had said things as clearly as I just have, there would not have been any disputes. Unfortunately, we did not reach a compromise on this point.
This means that we will have to return to the subjects of freedom of internet access, net neutrality and the way in which, in an open society such as ours today, there should be a certain level of free access to knowledge and information. This is all part of the same issue. We have taken the first step; we have the fundamental, vital first text, and that is the reason why I, personally, shall vote for it even if others hesitate.
Nevertheless, we will have to go much further in safeguarding freedom of access to open science, to open research and to all intellectual works while, of course, bearing in mind that property rights in the areas of literature, art and research should also be safeguarded. In the coming years, however, we will almost certainly have to make further compromises.
Mr President, ladies and gentlemen, we are delighted that the action taken by the European Parliament has allowed internet users to enjoy guaranteed, and now explicit, protection. It is true that if Parliament had not twice voted in favour of the famous Amendment 138, we would not be where we are today. It is clear that the content of the compromise text today has been obtained thanks to that.
However, as Mrs Lepage said, the compromise we reached is certainly not the be all and end all when it comes to the protection of internet users' rights.
I think that we went as far as we could given the constitutional order within which the European Parliament operates today. The compromise therefore paves the way for the adoption of this telecom package which, for us, represents real progress in relation to the system we inherited from the days of telecommunications monopolies - an era which, thankfully, is in the past.
Tomorrow's vote, however, is only the beginning. We shall, both here and in the national parliaments, be keeping an extremely close watch over the way in which the compromise adopted tomorrow is transposed into national legislation, because we know that a number of Member States of the European Union are, shall we say, somewhat heavy-handed when it comes to public freedoms - particularly where the internet is concerned - and I am not sure they will avoid the pitfall of diverging from the rule we will adopt tomorrow.
Finally, it is time for the European Union to endow itself with a true charter of internet users' rights, defining access rights, of course; privacy rights; freedom of expression; and net neutrality. For us, a simple declaration on net neutrality is not enough.
It is also true that we should pay particular attention to the rights of authors and creators, so that the dissemination of their work on the internet is an encouragement for them. Yet this must not lead to the expropriation of this remarkable tool to the benefit of private interests.
on behalf of the ECR Group. - Mr President, as one of the three rapporteurs who worked very closely together on the whole package - and this is clearly a package - I want to give a very warm welcome to this compromise agreement and also to add my compliments to Catherine Trautmann, who has led the negotiation with great skill. The wide-ranging nature of the final text and the safeguards it provides for consumers' rights are a tribute to her negotiating skills.
I welcome the fact that all the political groups represented in the conciliation have endorsed the text and that we can finally unleash the benefits of this whole package with our vote tomorrow, because it has now been some months since we worked on it. The Council had already accepted, on 26 October, my own report on universal service and users' rights, a number of points in which Mrs Reding highlighted. I will not repeat these, but suffice to say, this is a major advance for consumers.
I would like to make one or two remarks about some elements of my own report and particularly to highlight our negotiations with the Council - Mr President, unfortunately you have not had a chance to speak, but you were deeply involved in these - which achieved significant advances in the areas of data breach and particularly issues around the use of cookies and the rights that consumers have to refuse devices that may collect information on their computers.
Commissioner, we very much welcome the statement that you have already made on data breach, but I have to say I was somewhat surprised to receive a statement from 13 Member States that seemed to me to rather reinterpret the agreement that they had already signed off on 26 October. You may perhaps wish to comment on that later. I just wish to reinforce the view - and I am sure you would agree, Mr President - that what we have agreed is the position. The Commission will now carry out that position. If it needs clarification, it is down to the Commission to do that. We look forward to it enforcing and moving this out as soon as possible, particularly in the area of net neutrality, your declaration on which is warmly welcomed, because that is something that we fought very strongly for in my committee. This is an important step forward for consumers. I very much welcome it on behalf of my group and, I hope, the whole Parliament.
Mr President, the telecoms package will be decided on tomorrow. I would like to thank Mrs Trautmann and all of my fellow Members who have fought for a free internet. Above all, I would like to thank all of those citizens who have demonstrated their commitment to this issue. They have got very strongly involved, and quite rightly so, as this is ultimately about freedom of expression and our civil rights and freedoms. It was thanks to our committed citizens that the protection of internet users against monitoring and the abuse of power is better than expected, but, in my opinion and that of the Confederal Group of the European United Left - Nordic Green Left, it is not good enough.
There are three reasons why I will be voting against this package. Firstly, the compromise - Amendment 138 - does not give citizens sufficient protection against the power of the authorities and internet service providers. It merely refers to a review prior to exclusion - not a judicial review. This could open the way for arbitrary measures. The text prevents the end users' rights being restricted by the Member States, which is a good thing, but companies can introduce restrictions provided they do so in the agreement.
The second reason is that my amendments concerning internet rights, in other words, the well-known Citizens' Rights Amendments, were not included in the compromise. This, in fact, opens the way for a network where it is not a foregone conclusion that all users will have access to the whole network and where not all sites have the same possibility of being viewed. I think that we should have been very clear that it must not be permitted to lead the internet down such a blind alley. The end result then runs the risk of being more like a collection of cable television channels rather than free communication for everyone.
The third reason is that the telecoms package falls within the regulatory framework for the internal market. This means, of course, that in the event of a conflict, it will be the European Court of Justice that decides. Freedom of expression should not be decided by the European Court of Justice. It is not enough to have mediocre protection for citizens' rights; they must have complete protection.
At the end of voting time in the plenary session of 6 May 2009, the European Parliament approved a draft directive setting out the terms and conditions for electronic communication.
However, the plenary also approved one amendment proposal which the Council regarded as being difficult to enforce. A conciliation procedure therefore ran up until 29 September, attempting to harmonise the views of the Council, the Commission and the European Parliament so as to ensure that the requirements contained in Article 138 could be transposed correctly into current European legislation.
I would therefore like to applaud the efforts of the European Parliament's negotiating team, as well as the businesslike and constructive approach taken by the representatives of the Council and the Commission, thanks to whom it was possible to reach agreement on the wording of the contentious provision in such a way that the aims and ideas contained in the original Article 138 were transposed in an acceptable way into the new telecommunications directive. I firmly believe that, following the conciliation procedure, the new telecommunications directive is ready to be applied in European public life.
(DE) Mr President, Commissioner, ladies and gentlemen, that was a hard slog, involving two rounds in the ring, so to speak, but it was well worth the effort. The result is something of which Parliament can be proud.
I would also like to give special thanks, on behalf of my colleague Mrs Niebler - who unfortunately cannot be here today, to the rapporteurs, Mrs del Castillo Vera, Mr Harbour and Mrs Trautmann, as well as to all the other people who have helped to pave the way for a compromise. It was a truly difficult task, sometimes involving a great deal of effort on the part of individuals and political groups, but in the end, a consensus was achieved.
The telecommunications sector is a vital sector in terms of economic development, as it provides an important stimulus for employment. In 2007 alone, this sector had a turnover of around EUR 300 billion. This means that the sector will have a new legal framework, which will also have a big impact on economic development in the European Union.
Europe faces significant challenges: investing in high performance broadband networks and expanding them. The business sector is ready to take action and we also want to open doors. An important decision has been made.
Last but not least, we want to make the radio spectrum policy more flexible, and need to make use of the digital dividends. Here, too, an important prerequisite has been met. And finally, we have had to invest a lot of effort, as, at the beginning, many of us were not aware of the problems and the issue of how to deal with internet freedom and how to strengthen citizens' rights on the internet.
We have now secured the protection of our citizens to a far greater extent than we had imagined at the start of the process, as things have moved forward. Measures taken in the EU Member States in relation to access or usage of electronic communication network services must not infringe fundamental rights in any way. Limitations should only be introduced after a fair and independent process. The person must have a right to a hearing and be able to challenge the decision in the courts. This is an amendment that could not be foreseen at the beginning. Everyone contributed to this process, and I hope that everyone will therefore be able to vote in favour of the proposals. Thank you very much.
Mr President, we in the Swedish Pirate Party support the compromise that was reached in conciliation. It is not perfect and it is not everything we would have wanted, but we think it is a good step in the right direction.
Nobody should be shut off from the internet without at least a prior, fair and impartial procedure that includes the right to be heard and respects the principle that you are innocent until you are proven guilty.
The compromise sends a strong signal to the Member States that things like the French HADOPI law or the Mandelson method in the UK are simply not acceptable. It is now up to activists in France and in the UK to make sure that their governments respect this.
But for us here in the European Parliament, this was only the beginning. We need, as several speakers have said, a proper bill of rights for the internet that makes it absolutely clear that the internet is an important part of society, where our fundamental civil liberties must be respected.
This includes the right to information freedom and the right to privacy as specified in the European Convention of Fundamental Rights. We need net neutrality and we need a policy that says 'yes' to the fantastic possibilities that the internet and the new information technology give us all.
Europe has a unique opportunity to show leadership and set an example to the world for a free and open internet. This is a chance we should take. The road ahead is open. This compromise is only a first step, but it is a step in the right direction. So I encourage all colleagues to vote 'yes' to it.
Mr President, the prospect of this intended measure has raised the hackles of internet users throughout the Member States. It threatens unprecedented levels of state surveillance, state intervention and commercial exploitation and seeks to deprive internet users even of the protection of the courts.
The Council has stated that this assembly is exceeding its powers by providing that the protection of the courts be maintained. But, whether this is true or not, how much more would those powers be exceeded by a provision which allows officials to hound and spy on internet users whilst remaining above the law?
This House interposed Amendment 138 between governments and governed in order to protect the latter from grave miscarriages of justice, of which bureaucrats are more than capable when freed from judicial supervision. According to reliable legal opinion, the conciliation process has vitiated the spirit and the letter of Amendment 138. I call upon all Members to determine that, if this House cannot provide the safeguards which should rightly accompany this measure, then it should not adopt this measure at all.
(SV) Mr President, protection for internet users has been the focus of a large part of the telecoms debate. Last spring, Mrs Svensson and others voted down a proposal requiring a judicial review to be carried out if someone was to be excluded. Now we have a different solution, which protects users through very clear references to the regulatory system that is required to be in place in every Member State. I think it is important to say that the difference here is not about whether we want to protect users, but about whether we respect the Member States' right to decide on their own legal systems.
In this regard, it is interesting to note that one of the Swedish parliamentarians who is most against the European Union and Sweden's membership wants to make it more supranational than is usually proposed by anyone else in this Chamber, as she wants the European Union to legislate on how the Member States' legal systems should be organised. That is a major step and the vast majority in Parliament has opposed it, as we support the compromise that we now have and that will provide good protection for users. We also support this compromise because it will ensure that Europe's consumers and internet users will always be able to choose between different suppliers and different operators. Making it possible to change operators if a particular operator is providing a poor service gives consumers and citizens a power that they have never had before. Mrs Svensson, things have changed since the time when it was the large monopolies that determined citizens' rights to view, decide on and use information. This is a tremendous change that Mrs Svensson, and possibly others too, will, unfortunately, be voting against.
However, the main issue - for which I would also like to congratulate Mrs Trautmann and the Commissioner - is that we are now also getting to grips with the question of the spectrum and ensuring that we in Europe can lead the way when it comes to utilising the digital dividend. This will bring European citizens success and opportunities and give European industry a chance to be world leaders. Therefore, I and the vast majority in this Chamber support the proposal that we are to vote on tomorrow.
(DE) Mr President, ladies and gentlemen, the difficult discussions that were part of the mediation process had one main, important purpose, namely establishing basic rights and liberties on the internet, above all, respect for the rule of law. These should not be rendered ineffective by the individual interests of the large economic powers on the internet because they want to fight tooth and nail to save an outdated copyright system which is not adapted to the internet era.
We need a completely new system to protect the intellectual property rights of creative forces on the internet, a system that we need to develop together. However, in terms of protecting the rights of the citizens, we need to be consistent, and this includes monitoring implementation in the Member States. It was, after all, the Council that was not in favour of protecting these rights and would have liked to see them fall by the wayside. We must engage in this power struggle with respect to the protection of the rights of the citizens and we must win. No Member State should now be allowed to worm their way out of these obligations.
(NL) The European Parliament has rightly placed emphasis on a number of issues: guaranteeing access, net neutrality and better supervision.
The entire package, as it now stands, is exceptionally well balanced. On the one hand, it now enables us to seize opportunities for proper competition, for growth in this sector, and also, in economic terms, to seize opportunities for jobs and economic advantages. On the other hand, it makes particularly good provision for consumer protection. Consumers who are suspected of committing a punishable offence may only be cut off from the internet after a ruling has been brought by the judicial authorities and a clear procedure must be followed. We also have a provision for appeal, which means that established human rights are guaranteed, as they should be.
Last week, an important conference on internet governance took place under the aegis of the UN and it was also attended by a delegation from the European Parliament. It turned out that everyone in the world was looking to us to see how we are regulating this field. In many countries and throughout large parts of the world, governments seek to dictate what content can be shown on the internet and under what circumstances citizens may be cut off from the internet or, for that matter, allowed access to it. We are setting an example here of a good legislative framework and we are striking a balance between the market and the protection of citizens. Non-governmental civil society organisations, in particular, the whole world over, are looking at how this issue has been regulated in this package.
I had the opportunity to witness this for myself last week and I would like to point out that we are writing a small piece of telecommunications history. I wish to congratulate the rapporteur, Mrs Trautmann, who has done a fantastic job of setting the boundaries. This is a pièce de résistance of the art of negotiation. Initially, however, the Council was not prepared to go that far.
(FR) Mr President, ladies and gentlemen, on 4 November, Parliament was given the Council's guarantee that any restrictions on internet access can only be made if certain conditions are met: prior, fair and impartial procedure; a guarantee of the principle of presumption of innocence and the respect for privacy; and respect for the European Convention on Human Rights. This agreement is the first step towards better protection for citizens faced with growing attempts made by certain States and private operators to trivialise the principle of flexible response, data storage and the control of digital exchange on the internet.
That, however, is not enough. Accepting restrictions on digital freedoms and going against net neutrality is not acceptable. It is contrary to the Lisbon Strategy and undermines the fundamental rights and values of the Union. As the sole directly elected European institution, in order to protect citizens' interests, Parliament now has the moral and political duty to take up this issue and define the rights and duties of internet users so as to guarantee their digital freedom and access to knowledge.
We will vote in favour of this text, but we will make sure that we take the matter further tomorrow.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by offering the Commissioner my sincere thanks. The telecommunications legislation passed during the last five years has shown that Europe is earnestly and systematically making progress, thanks to the commitment and the know-how which enabled us to introduce adequate legislation. At this point, I would like to thank my colleagues and, above all, the rapporteurs.
We have seen that new generation technologies are appearing, and that these new generation technologies, such as the Fourth Generation LTE Network, need to be given space on the European internal market. In order for this to happen, we also need to make sensible use of digital dividends, and we need data roaming that corresponds to the needs of the internal market. I still foresee a great deal of work ahead of us in this field. The issue of internet freedom has been discussed rigorously and in great depth. I would like to thank everyone who took part in the debate. However, we still need to take action on the issue of intellectual property, to allow us to take the necessary measures during the next legislative term.
In this respect, I also look to the national regulatory bodies, which have now been granted additional powers through BEREC. It is their task to help their national industries and national consumers to assert their rights in the other 26 countries. In this regard, there is a great need for the national regulators to take action, as this is a starting point for a future expansion in the field of digital communication in Europe and beyond, and for Europe to take a leading role in this field at international level.
Mr President, let me change tack and bring to your attention some real-life facts. If you have to report major incidents, such as the breaking of your mail account, you can do it only electronically. There is no way to speak to a real person and establish a normal dialogue. If you have a problem you want to report to a telephone and internet provider, you get stuck in a labyrinth of recorded voices transferring you from one to another until the company is satisfied with the money they have got out of you, even if the problem you want to report has been caused by their faulty service.
Therefore, I would suggest that the new Commission look into the matter and come up with a regulation to force the providers to have a real person answering your first transfer. It will save consumer time, health and money and still give a profit, albeit smaller, to the service provider, plus some jobs to the unemployed.
In concluding, Commissioner, I would like to draw your attention to another fact of life, namely the amount of personal data the consumer is asked to provide for a free download of software for products bought directly off the shelf. Where does that information end up, and for what purpose?
(DE) Mr President, our lives, and especially the lives of young people today, revolve around the internet to a significant degree, and both the digital revolution and the use of electronic means of communication are contributing to progress in this field.
As a result, many people view having easy access to the internet, and the wealth of information available online, as a necessity. In this respect, we also should not, and must not, forget those people who have, until now, not had access to the internet. That is why I specifically and strongly welcome the measures that have been taken thus far, as we are now on the right path to creating greater competition and improved access to important information. I am sure that whatever remains to be done can still be achieved in the future.
Mr President, I am very pleased with what I have heard here this evening and I would like to compliment the rapporteur and the Commissioner for the manner in which they have put their case clearly and succinctly.
People have referred to the salient points: the rights of citizens, investment, controls, transparency, consolidation of the single market, a level playing field, accountability, proper competition and consumer protection. That is all very important. Mr van Nistelrooij said we are writing communications history here this evening. What needs to happen now is that this is transposed as soon as possible into national law and implemented, and the key points are three words: there will be free, fair and fast access to the internet for people and businesses, whether they are at the centre of the Union or in its outermost regions.
We have started to write history. We must now continue to do so and implement it for the good of all citizens. Well done!
(NL) There are many good things in this package, but there are also a few things that I still have grave concerns about. One of them, of course, is the 'three strikes and you are out' provision and, to this very day, I cannot understand why it has been included in this telecommunications package at all. It is an entirely foreign element in the package. Nor do I understand why Europe has to provide reasons to the Member States as to why it is introducing such a provision. They themselves already have a pretty good idea of why it has been introduced and do not need Europe to tell them. To my mind, this is another splendid example of policy laundering.
I am disappointed that Parliament has not shown any backbone to the Council and has told the Council: this is what we have voted on and we are going to stick to our guns. I still have to make my mind up about how I am eventually going to vote because, as I said, there is a great deal that is good about this package. At the same time, however, I think that the telecommunications package as a whole is still something of a hotchpotch, that it falls short of the mark and that we need clarity about which areas it applies to and those which it does not apply to. I am assuming, therefore, that this is only a first step, but I want more safeguards and more assurances that we are not going to rely on this telecommunications package to solve the problem which the 'three strikes and you are out' policy is aimed at solving and that we will instead look to be guided by better regulations, in order to reward and protect intellectual, creative and financial efforts.
Mr President, the discussion on Article 138 and the compromise we reached shows that Members of the European Parliament are reacting to public opinion and people's interests, and that this Parliament is defending freedom, in connection with people's reactions.
This is a wonderful example, with internauts having performed monitoring, written to MEPs and adopted a position in defence of their rights and wishes. It should be taken as an important case study in Parliament's work.
Member of the Commission. - Mr President, I think that I can join all those who have said that this is a nice piece of collaboration in order to get a nice piece of legislation. No piece of legislation is perfect; this one is not perfect, either, and you know how much time we need in order to set up new legislation - so that by the time we arrive at an agreement, the world has already advanced so much that we should start from the beginning again. That is exactly the reason why we said that the protection of the individual rights on net neutrality is the first step; another step which needs to follow is how the copyright has to be adapted to the online world. Because we cannot wait until all these rules are implemented into national law, I have, in the name of the Commission, said that the Commission will monitor the impact of market and technological developments on the net freedoms and report to the European Parliament and the Council before the end of 2010. We then, altogether, have to see if we need to take other, supplementary measures or if we have to push to implement the existing measures which we are going to vote on tomorrow in the action at the level of the Member States.
Two concrete answers to two concrete questions: first, the declaration on Article 19 relating to harmonisation procedures. Exactly like Parliament, I regret that 16 Member Sates have made a declaration which calls into question the scope of the Commission's powers, agreed between the Parliament and the Council under the amended Article 19, in particular, the Commission's power in relation to the regulatory obligations that might be imposed by national regulatory authorities (NRAs). So, because there were those 16 declarations, the Commission has also made a declaration pointing out that, while it may not take decisions under the article that refer to specific notifications by NRAs under Article 7a, it may take decisions in relation to general regulatory approaches relating to the imposition, maintenance, amendment or withdrawal of such obligations. Parliament is right, an agreement has been made and we should not come back to such an agreement by the back door.
Second, the question of cookies. Now the Commission was, like Mr Harbour, surprised that certain Member States appeared to call the agreed text on cookies into question. Let me be very clear: we agreed with Parliament, and we believe that the final text is unambiguous. First, there must be clear and comprehensive information to users on the basis of which second users must give their consent. That is that and that should be applied now in the Member States. I do not appreciate it that after everything has been agreed, some like to manoeuvre in order not to keep 100% to the agreements pacta sunt servanda in politics. That is the way I see things. So I am very proud of the European institutions. I think that they have managed to make a good piece of legislation. They have also managed to keep this equilibrium between the interests of the operators, the economical part of the rules, and the interests of the users, the citizens' rights, and this equilibrium I think is what Europe is about: Europe is about economy and society. Here in this text, we have managed to bring both together. Congratulations to all those who have contributed to make this possible.
Mr President, may I express my warmest thanks to my colleagues who have taken part in this debate and say that they have certainly made clear what a perilous and difficult job we have had to complete this telecom package. Ultimately, it was held up by an amendment on which we have resoundingly voted several times in this Parliament, but which was not accepted by the Council.
Like others, I believe this to be a basis and not an end. We have not succeeded on this point as we have on others. In the Commissioner's response, she also stressed the same thing about Article 19. I had hoped we would go much further in implementing a procedure of economic arbitration with regard to European regulators, but of course, we could not achieve everything at once.
We tried to be efficient, fair and balanced; we wanted to show that, while the internet and digital society are driven by use and mobility, citizens' rights should never be ridiculed, scorned or ignored.
This is the first time that a text of this kind includes such a reference in its first article, making it a basic principle and linking the internet with the exercise of rights and fundamental freedoms; we believe this makes what we are doing quite distinctive when we legislate with the Council and draft texts with the Commission.
Indeed, we think that the information society should be both respectful of citizens' rights and positive from an economic and social point of view, opening up a new cultural sphere. That is why we anticipate that the market will enable this to happen, that users' rights will be stated and guaranteed, but that we can also have this extended access and connectivity for all. However, this is also why we now have a considerable job to do in the areas of copyright, net neutrality and radio spectrum. The European Parliament will lend its support.
I would like to say what a pleasure it has been to work with my colleagues and how delighted I am that this compromise respects the vote that we so strongly expressed together.
Colleagues, you can imagine my frustration at not being able to participate in this debate, so I will simply use my institutional role at the end of it to congratulate warmly Catherine Trautmann, Pilar del Castillo Vera and Malcolm Harbour for their work; to thank the Commission, and especially Commissioner Reding, for their excellent cooperation throughout a very difficult process; and to state that it would have been a pleasure to have welcomed the Council to this important debate, as it might have been better able than the rest of us to explain those surprising letters that were mentioned on some legal aspects of this debate.
The debate is closed.
The vote will take place at 12 noon on Tuesday, 24 November 2009.
Written statements (Rule 149)
Mr President, I would like to touch on the thorny issue of the internet compromise (aka 'Amendment 138'). The regulatory package we have produced provides maximum safeguards for all internet users: we have ensured that users' privacy is respected and that the European Convention on Human Rights applies and, above all, that no one will ever have their internet access cut off without an independent body first considering and ruling on their case. What this means in concrete terms is that intervention is only permitted in cases of gross abuse. This legal provision applies to both the authorities and to internet providers themselves. Nonetheless, this European law guarantees free access to the internet and confirms de facto that the internet is a service of general interest, which no consumer can have cut off for no valid reason (just as no consumer can be denied access to gas, water or electricity). The fact that this compromise has received the unanimous approval of all the parliamentary delegations is proof that it is a terrific agreement and one which has placed the rights of the consumer at the very heart of the new telecommunications package.
We have reason to be very pleased with the result achieved today on the telecommunications package since it reinforces the rights of internet users and encourages competition between telephone companies. The new rules will guarantee greater rights for consumers, unconditional freedom of access to the internet and protection of personal data. This is an excellent example of how our work as legislators has an impact on citizens' daily lives. In fact, the internet, for the first time in the world, has come to represent the exercise of a right and a fundamental freedom. As such it will supplement, and take shape in proportion to, and in accordance with, other fundamental freedoms that already exist and which are guaranteed by the treaty: gender equality, respect for sexual orientation and religious belief, protection of the rights of the child, and freedom of expression that is consistent with the protection of human dignity. Any measure that restricts access to the internet may now be imposed only if it is deemed to be 'appropriate, proportionate and necessary' in a democratic society. Today, we have indicated our agreement to complete freedom of the internet, to the promotion of an electronic civil society, to the promotion of fundamental freedoms and best practices and to the identification and isolation of all those individuals, in particular, paedophiles and sex offenders, who seek to abuse this absolute freedom.
The basic aim of the alterations to the framework directive for electronic communications networks and services is to strengthen the rights of telephone and internet users and also to increase competition between telecommunications providers. Currently, electronic communications are regulated by rules which were approved seven years ago. Since then, the area has progressed dramatically. As a lawyer, I think that Parliament exceeded the authority given to it by the treaty by adding, at the last moment, a proposal for alterations which required public regulatory institutions to promote the interests of European Union citizens, prescribing that no restrictions may be imposed on the basic rights and freedoms of the end-user without a prior ruling by the Court. I am pleased that, as a result of the discussions held by the conciliation committee, a better way has been found to secure legal correctness in the text, and also to provide protection for all users and show respect for the jurisdictions of the Member States. The decision allows us finally to approve the changes to the framework directive for electronic communications networks and services.
I am delighted to see this lengthy, highly controversial work reach its conclusion; it shows the importance of the telecommunications sector not only as an economic player but also as a vital element in today's society. Our citizens communicate across borders on a daily basis and our aim was to guarantee quality of services while ensuring that users' fundamental rights were respected.
I want to congratulate Mrs Trautmann and the negotiating team for the compromise they have achieved, making any sanctions taken against users subject to a prior contradictory procedure. Furthermore, the Commission was committed to guaranteeing net neutrality and to combating anti-competitive, discriminatory practices carried out by operators.
This agreement will mean consumers benefit from many positive developments which were sometimes the result of tough negotiations. I particularly wish to highlight guaranteed access and localisation for calls made to the emergency number (112); improved access for the disabled; greater information on contracts and billing; warnings in cases of unusually high usage; the introduction of a maximum delay when transferring a customer's telephone number; and information in cases of security breaches relating to personal data.